Exhibit 16.1 May 16, 2014 United States Securities and Exchange Commission treet, N.E. Washington D.C. 20549 Re: CorMedix Inc. Commission File Number 001-34673 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K of CorMedix Inc. to be filed with the Securities and Exchange Commission on May 16, 2014, and are in agreement with the statements contained under Item 4.01 therein as they relate to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ CohnReznick LLP Roseland, New Jersey
